—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1997, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed June 1, 1993, an Administrative Law Judge, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not available for employment. Although claimant acknowledged that she received the June 1, 1993 decision soon after it was mailed, she failed to file an appeal for nearly three years. Inasmuch as claimant failed to comply with the 20-day filing requirement of Labor Law § 621 (1), the decision of the Unemployment Insurance Appeal Board dismissing claimant’s appeal as untimely must be upheld (see, Matter of Speed [Sweeney], 243 AD2d 807; Matter of Banks [Sweeney], 232 AD2d 797).
*713Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.